Citation Nr: 1409300	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for polyneuropathy of the right lower extremity.

2.  Entitlement to a disability evaluation in excess of 20 percent for polyneuropathy of the left lower extremity.

3.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1969.  His military records reflect service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), which granted the Veteran an increased rating from 20% to 40% for polyneuropathy of his right lower extremity and denied his claims for increased ratings for polyneuropathy of his left lower extremity (presently rated 20% disabling) and PTSD (presently rated 70% disabling).

In addition to bilateral polyneuropathy of his lower extremities and PTSD, the Veteran is also service connected for Type II diabetes mellitus with polyneuropathy of his right and left upper extremities, which are currently rated 20 percent disabling as a single disabling entity.  At present, his combined rating for his service-connected disabilities is 90 percent.  See 38 C.F.R. § 4.25 (2013).  A July 2010 rating action that was rendered during the pendency of this appeal awarded the Veteran a total rating for individual unemployability due to his service-connected disabilities (TDIU) and special monthly compensation at the housebound rate, in addition to awarding Chapter 35 Dependents' Educational Assistance.  In a January 2011 affirmation, the Veteran stated that, notwithstanding the aforementioned TDIU award, he wished to continue his appeal for increased ratings for bilateral polyneuropathy of his lower extremities and PTSD.  

In March 2011, the Board remanded this appeal to the RO so that he could be scheduled for a hearing before a Veterans Law Judge at the RO, pursuant to his prior request.  However, after the case was remanded to the RO the Veteran submitted a signed statement in which he expressly withdrew his hearing request.  Thereafter, the case was returned to the Board in May 2011.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if further action is required on their part.
REMAND

Pursuant to the discussion below, a remand for additional evidentiary development is warranted before this appeal can be adjudicated and the claims therein decided on the merits.  During the pendency of the claim, the Veteran's former employer reported in a June 2010 letter that the Veteran was forced to leave his job as a maintenance mechanic at a manufacturing plant in late June 2010, after having been employed here for over 40 years, because the bilateral polyneuropathy of his lower extremities prevented him from being able to use ladders or otherwise gain access to machinery that his job duties required him to repair and maintain.  Both the Veteran and his former employer have indicated that he has filed a claim for Social Security Administration (SSA) disability benefits, which his currently pending before the SSA.  However, the Veteran's claims file (including his claims file as it appears in the VBMS and Virtual VA electronic information databases) do not include any copies of the medical records considered by the SSA in its adjudication of his disability claim.

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, but only those that are relevant to the claim for VA benefits.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that, as long as a reasonable possibility exists that the records are relevant to the claim, VA is required to assist the claimant in obtaining the identified records. Id.  

At present, given the fact that the Veteran has stated that he filed a claim for SSA disability benefits after having left his employment because of insurmountable impairment of his ability to perform his job due to his chronic polyneuropathy, there is at the very least a reasonable possibility that these outstanding SSA records are relevant to the Veteran's pending claims of entitlement to increased compensation for bilateral polyneuropathy of his lower extremities and PTSD, as they may contain clinical discussion that objectively assesses the severity of these service-connected disabilities and discusses their impact on his employment capacity.  However, the Board cannot presently make any such determination as to their relevance as these records are not associated with the evidence or otherwise viewable on the VBMS and/or Virtual VA electronic records databases.  A remand for these records for their inclusion in the evidence is thusly warranted.  At the very least, VA should obtain a reply from SSA regarding the availability or unavailability of the medical records considered by SSA in connection with the Veteran's claim for SSA disability benefits and, if they are unavailable, an official explanation as to why this is so.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); & Baker v. Brown, 11 Vet. App. 163 (1998) (VA's duty to assist includes a duty to obtain SSA records, whether the issue involves service connection or increased ratings).  

Moreover, the most recent neurological examinations that thoroughly assess the severity of the Veteran's lower extremity polyneuropathy predate the date on which he reports leaving his employment because he was unable to continue working due to his neurological symptoms.  This is a tacit indication that the bilateral polyneuropathy of his lower extremities has worsened since the time of his latest VA-authorized examination of record to assess the severity of this disability, which was conducted over four years prior to this writing in September 2009.  On remand, therefore, the Veteran should be scheduled for a contemporaneous medical examination to determine the current level of impairment associated with the polyneuropathy of his lower extremities.  Similarly, as the latest VA-authorized examination of record to assess the severity of his PTSD was conducted over five years prior to this writing in January 2009, a remand is warranted for a contemporaneous psychiatric examination to determine the Veteran's current level of impairment due to PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims or avers that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination).

Records of VA psychiatric and neurological treatment that the Veteran has received are now current up to August 2010.  However, to ensure that all relevant records are associated with the file prior to adjudication of the appeal, VA should take this opportunity to request that he identify all sources of neurologic and psychiatric treatment-both VA and private-and then attempt to obtain all such records that are not presently associated with the file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. After contacting the Veteran and inquiring about all sources of his neurological and psychiatric treatment (both private and VA) and obtaining the appropriate authorizations, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Also, the RO/AMC should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for SSA disability benefits.  Copies of all such available records-as well as all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries-must be associated with the Veteran's claims file.  If no such records are available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.  

3.  Thereafter, arrange for the Veteran to undergo the appropriate VA examination to ascertain the current nature and extent of the service-connected bilateral polyneuropathy of his lower extremities.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

Any indicated diagnostic tests and studies must be accomplished.  In addition - 

(a)  Relevant symptoms must be reported in detail.  

(b)  The examiner must comment on the Veteran's service-connected polyneuropathy and present an objective assessment of the severity of this disorder of the sciatic nerve as it affects each leg.  With respect to each lower extremity:

[i.]  Is the polyneuropathy manifested by complete paralysis of the sciatic nerve of the affected lower extremity (i.e., does the foot dangle and drop with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost?

[ii.]  Is the polyneuropathy manifested by severe incomplete paralysis of the sciatic nerve of the affected lower extremity, with marked muscular atrophy?

[iii.]  Is the polyneuropathy manifested by moderately severe incomplete paralysis of the sciatic nerve of the affected lower extremity?
[iv.]  Is the polyneuropathy manifested by moderate incomplete paralysis of the sciatic nerve of the affected lower extremity?

[v.]  Is the polyneuropathy manifested by mild incomplete paralysis of the sciatic nerve of the affected lower extremity?

4.  The RO/AMC should also provide the Veteran with a psychiatric examination to determine the current severity of his service-connected PTSD.

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's PTSD should be made in the context of the clinical records associated with the claims files and the VA psychiatric treatment records dated since the most recent clinical examination in January 2009.  

The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present opinions and clinical findings in the examination report with regard to the following:

(a)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(b)  Is the Veteran's PTSD currently manifested (best approximated) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

(c)  Any other current manifestations of PTSD should be identified and, if present, the severity thereof should be identified and discussed.  The examiner should also provide a Global Assessment of Functioning score of the Veteran's level of social and occupational impairment and discuss the significance of the score. 

(d)  The examiner should present an opinion as to whether or not the Veteran currently poses a danger to his own safety and/or the safety of others due to his PTSD symptoms.

The examiners should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  Their reports must be typed.

5.  Notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for either of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Following completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to increased evaluations for the polyneuropathy of his right and left lower extremities and for his PTSD should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If the maximum benefit remains denied with respect to any of these issues on appeal, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

